internal_revenue_service number release date index number ---------------------------- ----------------------------------- ------------------------------ --------------------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-118835-99 date september re ---------------------------------------------------------------------- legend settlor a settlor b_trust ----------------------------------------------- --------------------------------------------- ---------------------------------------------------------------------- --------------------------------------- agreement ----------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- date trustees ------------------- ---------------------- --------------------- dear ----------- this is in response to your request for a ruling on behalf of settlor a and settlor b concerning the gift and estate_tax consequences of a private_split-dollar_insurance arrangement the facts as submitted indicate that settlor a and settlor b who are married created an irrevocable_trust trust on date trustees were named as trustees of the plr-118835-99 trust under the terms of trust the trustee is required to distribute trust income annually to a class of beneficiaries consisting of the settlors’ living issue but excluding their children each member of the class has a noncumulative power to withdraw their share of any contributions to the trust the trustee also has the discretion to distribute corpus to a member of the class to provide for the beneficiary’s health education support and maintenance if a member of the class dies survived by issue the surviving issue become members of the class trust will terminate on the later of the death of the last surviving settlor or when the number of class members equal sec_40 in no event may any trust established under the trust instrument extend beyond the applicable rule_against_perpetuities upon termination the corpus will be divided into as many equal shares as there are then living children of the settlors and deceased children of the settlors who have left issue then surviving each share created on account of a living or deceased child of the settlors shall be further divided into as many equal shares as there are then living children of the said child and deceased grandchildren who have left issue then surviving each share created for a grandchild that is age at termination will be distributed outright if a grandchild is not age then the share will continue in trust for the grandchild if a deceased grandchild is survived by issue then the grandchild’s share is to be distributed outright per stirpes the terms of the trust specifically preclude either settlor from acting as trustee further the settlors have retained no powers or authority over the trust trust property or the administration of the trust the trust has purchased a second-to-die life_insurance_policy on the lives of settlor a and settlor b and proposes to entered into a split-dollar_life_insurance agreement agreement with settlors under the agreement the trust will continue to own the policy and will pay during the joint lives of the settlors an amount equal to the insurance company’s current published premium rate for annually renewable term_insurance generally available for standard risks after the death of the first settlor the trust will pay an amount equal to the lesser_of the applicable_amount provided in notice_2001_10 2001_1_cb_549 or subsequent irs guidance or the insurer’s current published premium rate for annually renewable term_insurance generally available for standard risks the settlors will pay the balance of the premiums under the agreement the trust will collaterally assign the following rights to the settlors if the agreement terminates on the death of the survivor of settlor a and settlor b then upon the death of the survivor the right of the survivor’s estate to receive the greater of the cash_surrender_value of the policy or the cumulative premiums_paid by the settlors and if the agreement terminates during the lifetime of settlor a and settlor b or the lifetime of the survivor then within days of termination the right to receive from trust an amount equal to the greater of the cash_surrender_value of the policy or the premiums_paid by settlor a and settlor b to the extent trust has other plr-118835-99 assets under the agreement all incidents_of_ownership over the policy including the sole right to surrender or cancel the policy and the sole right to borrow or withdraw against the policy are vested in the trustees of trust you have asked that we rule as follows the payment by settlor a and b of the premiums pursuant to the agreement will not result in a gift or a deemed gift to the trust by settlor a and b under sec_2501 and sec_2511 the insurance proceeds payable to the trust will not be includible under sec_2042 in the gross_estate of either settlor a or b issue sec_1_61-22 provides that a split-dollar_life_insurance arrangement is any arrangement between an owner and a non-owner of a life_insurance_contract that satisfies the following criteria- i either party to the arrangement pays directly or indirectly all or any portion of the premiums on the life_insurance_contract including a payment by means of a loan to the other party that is secured_by the life_insurance_contract ii at least one of the parties to the arrangement paying premiums is entitled to recover either conditionally or unconditionally all or any portion of those premiums and such recovery is to be made from or is secured_by the proceeds of the life_insurance_contract and iii the arrangement is not part of a group-term_life_insurance plan described in sec_79 sec_1_61-22 provides that sec_1_61-22 through g applies and sec_1_7872-15 addressing split-dollar loans does not apply to any split-dollar_life_insurance arrangement where the arrangement is entered into between a donor and a donee for example a life_insurance_trust and the donor is the owner of the life_insurance_contract or is treated as the owner of the contract under sec_1 c ii a sec_1_61-22 provides in general that with respect to a life_insurance_contract the person named as the policy owner of such contract generally is the owner of such contract sec_1_61-22 provides that a donor is treated as the owner of a life_insurance_contract under a split-dollar_life_insurance arrangement that is entered into between a donor and a donee for example a life_insurance_trust if at all times the only economic benefit that will be provided under the arrangement is current_life_insurance_protection as described in sec_1_61-22 plr-118835-99 sec_1_61-22 provides in part that in the case of a split-dollar_life_insurance arrangement subject_to the rules under sec_1_61-22 through g economic benefits are treated as being provided to the non-owner of the life_insurance_contract the non-owner and the owner for gift and employment_tax purposes must take into account the full value of all economic benefits described in sec_1 d reduced by the consideration paid directly or indirectly by the non-owner to the owner for those economic benefits depending on the relationship between the owner and the non-owner the economic benefits may constitute a payment of compensation a distribution under sec_301 a contribution of capital a gift or a transfer having a different tax character sec_1_61-22 provides generally that the value of the economic benefits provided to a non-owner for a taxable_year under the arrangement equals i the cost of current_life_insurance_protection provided to the non-owner determined under sec_1_61-22 ii the amount of policy cash_value to which the non-owner has current access within the meaning of sec_1_61-22 to the extent such amount was not actually taken into account for a prior taxable_year and iii the value of any economic benefits not described above provided to a non-owner to the extent not actually taken into account for a prior taxable_year sec_1_61-22 provides in part that the amount of current_life_insurance_protection provided to the non-owner for a taxable_year or any portion thereof in the case of the first year or the last year of the arrangement equals the excess of the death_benefit of the life_insurance_contract including paid-up additions thereto over the total amount payable to the owner including any outstanding policy_loans that offset amounts otherwise payable to the owner under the split-dollar_life_insurance arrangement less the portion of the policy cash_value actually taken into account under sec_1_61-22 or paid for by the non-owner under sec_1_61-22 for the current taxable_year or any prior taxable_year sec_1_61-22 provides that the cost of current_life_insurance_protection provided to the non-owner for any year or any portion thereof in the case of the first year or the last year of the arrangement equals the amount of current life_insurance projection provided to the non-owner determined under sec_1_61-22 multiplied by the life_insurance premium factor designated or permitted in guidance published in the internal_revenue_bulletin sec_1_61-22 provides in part that for purposes of sec_1_61-22 a non-owner has current access to that portion of the policy cash_value to which under the arrangement the non-owner has a current or future right and that currently is directly or indirectly accessible by the non-owner inaccessible to the owner or inaccessible to the owner’s general creditors plr-118835-99 in the present case under sec_1_61-22 a and b will be treated as the owners of policy because under the terms of the agreement the only economic benefit that will be provided under the split-dollar arrangement is current_life_insurance_protection under the terms of the agreement trust will pay the portion of the premium equal to the cost of current_life_insurance_protection and settlor a and b will pay the balance of the premium settlor a and or b or the estate of the survivor will be entitled to receive an amount equal to the greater of the policy cash_surrender_value or premiums_paid on early termination or at the death of the survivor we conclude that the payment of the premiums by settlors a and b pursuant to the terms of the agreement will not result in a gift by settlor a and b under sec_2511 provided that the amounts paid_by the trust for the life_insurance_benefit that the trust receives under the agreement is at least equal to the amount prescribed under notice_2001_10 we also conclude that if some or all of the cash_surrender_value is used either directly or indirectly through loans to fund the trust’s obligation to pay premiums settlor a and b will be treated as making a gift at that time we express no opinion concerning the federal gift_tax consequences between a and b of the second-to-die policies ruling_request sec_2042 provides that the value of a decedent’s gross_estate shall include the proceeds of insurance policies on the decedent’s life receivable by the decedent’s estate sec_2042 provides that the value of a decedent’s gross_estate shall include the proceeds of all life_insurance policies on the decedent’s life receivable by beneficiaries other than the executor of the decedent’s estate to the extent that the decedent possessed at his death any incidents_of_ownership exercisable either alone or in conjunction with any other person an incident_of_ownership includes a reversionary_interest arising by the express terms of the instrument or by operation of law only if the value of such reversionary_interest exceed sec_5 percent of the value of the policy immediately before the death of the decedent section c of the estate_tax regulations provides that incidents_of_ownership is not limited in its meaning to ownership of a policy in the technical legal sense generally the term has reference to the right of the insured or his estate to the economic benefits of the policy thus it includes power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy plr-118835-99 in the present case under agreement and the collateral_assignment neither settlor a nor b will hold any incidents_of_ownership in policy as noted above all incidents_of_ownership in the policies including the power to change the beneficiary the power to surrender or cancel the policy the power to assign the policy or to revoke an assignment and the power to pledge the policy for a loan or to obtain from the insurer are vested in the trustee of trust accordingly we conclude that the proceeds of the policy payable to the trust will not be included in the gross_estate of the second to die of a and b under sec_2042 the portion of the proceeds payable to the estate of the survivor of a and b will be includible under sec_2042 see eg revrul_79_129 1979_1_cb_306 except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing transactions under any other provisions of the code or regulations under a power_of_attorney on file with this office we are sending a copy of this letter to trustee’s authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george masnik branch chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
